Attorney(s)
                     Case 1:19-cv-02606-AT Document 8 Filed 04/12/19                                                   Page 1 of 1
Index #          19-CV-2606(AT)
Purchased/Filed: March 26, 2019        AFFIDAVIT OF SERVICE
S TATE OF N EW Y ORK

Court:           U. S. District
County/District: Southern.Dist.
                                                            Nora North
                                                                                                                                   Plaintiff( s)/Petitioner( s)
                                                                 VS
                                                   P&B Capital Group, LLC
                                                                                                                               Defendant( s )/Respondent( s)

STATE OF NEW YORK                   COUNTY OF A.  ~L=B=A=N~Y_ _ _ __
                     Christopher Warner                          , being duly sworn deposes and says deponent is not a party herein,
is over the age of eighteen years and resides in the State of New York. That on            April 9, 2019      at        2:35 pm
at                              Corporation Service Company, 80 State St. , Albany, NY                                   deponent did serve the following :
                                            (Address where service wa s accomplished.)



                                               Summons in a Civil Action, Complaint, Jury Trial Demand


      on :                                                               P&B Capital Group, LLC

                   Defendant                (herein called recipient) therein named.               , SS.:

#1 INDIVIDUAL           By deliveri~g a true copy of each to said recipient personally; deponent knew the person served to be the person described as said
                        person therein.
             □
      #2CORP.           A corporation, by delivering thereat a true copy of each to                    Kim Klein
                        personally, deponent knew said corporation so served to be the corporation, described in same as said recipient and knew said
             [Kl        individual to be                   Authorized Ag ent                  thereof.
Service was made in the following manner after your deponent was unable, with due diligence, to serve the defendant in person, including an effort to reach
the defendant by telephone, (if such telephone number was available) and an attempt to locate the defendant's place of employment.
#3 SUITABLE
AGE PERSON              By delivering a true copy of each to -----,----,---,--,---,,- -- -- -- a person of suitable age and discretion who agreed to
         □              accept on behalf of the party .. Said premises is recipient's: J actual place of business [ J dwelling house (usual place of abode).

 #4AFFIXING
                        By affixing a true copy of each to the door of said premises, which is recipient's [ ) actual place of business [ ) dwelling house (usual
  TO DOOR               place of abode) within the state.
             □          On _ _ __ __ _ _ _ _ _ _ _ deponent completed service under the last two sections by depositing a copy of the
     #5 MAILING
                        above listed documents to the above address in a First Class postpaid properly addressed plain envelope marked "Personal and
        COPY
                        Confidential" in an official depository under the exclusive care and custody of the United States Post Office in the State of New York.
             □
                        The outside of the envelope did not include a return address or indicate that the communication was from an attorney.
                        Deponent called at the aforementioned address on the following dates and times:

                         on the _ _ _ _ _ _ _ day of _ _ __ __ _ _ _ _ _ _ at _ _ _ _ _ _ __
                         on the - ~ - -- - -         day of                                        at   _ _ __ __ _ _
                         on the _ _ __ _ _ _         day of                                        at   _ _ _ _ _ _ __
                         on the _ __ _ _ _ _         day of                                        at   _ _ _ _ _ _ __
                         on the _ __ __ _ _          day of                                        at   _ _ _ _ _ _ __
#6 DESCRIPTION A description of the person served is as follows :
        ~             Sex Female Color of skin
                      Approx. weight 161 • 200 Lbs
                                                   White    Hair Blonde Approx.Age 51 • 65 Yrs. Approx.Height 5' 4" • 5' 8"
                                                       Other _ __ __ __ _ _ _ __ _ _ __ _ _ __ _ _ _ _ _ _ __
 (use wnh #1, 2 or 3)
 #?WIT. FEES
             D          $ _ _ _ __ _ the authorizing traveling expenses and one day's witness fee was paid (tendered) to the recipient.

     #8 NON MIL       To the best of my knowledge and belief, said person was not presently in military service of the United
             CK]      States Government or on active duty in the military service in the State of New York at the time of
                      service.
     Sworn to before me on this




                                                                                                                    hristopher Warner
                    NOTARY PUBLIC, State of New York
                       01ST6314054 , Schenectady
                                                                                                         Invoice•    ork Order #   191544 7
                   Commission Expires November 3, 2022                                                   Attorney File# RE: North
